                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

QUANARDEL WELLS,                                      )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )        No. 1:19-cv-03036-JRS-MJD
                                                      )
DANIEL BEDWELL individual & official                  )
capacity,                                             )
LISA BOCK individual & official capacity,             )
JOHN SCHILLING individually & official                )
capacity,                                             )
ARAMARK CORPORATION individual &                      )
official capacity,                                    )
                                                      )
                               Defendants.            )


               ENTRY GRANTING MOTION FOR SUMMARY JUDGMENT
                   AND DIRECTING PLAINTIFF TO SHOW CAUSE

                                             I. Background

        Plaintiff Quanardel Wells, an inmate currently incarcerated at the Pendleton Correctional

Facility (Pendleton), filed this civil rights action on July 22, 2019. Dkt. 2. The defendants in this

action are Daniel Bedwell, Lisa Bock, John Schilling, and Aramark Corporation. Mr. Wells alleged

in his complaint that while he was incarcerated at Wabash Valley Correctional Facility (Wabash

Valley) in July 2017, he was wrongfully terminated from his job in the Wabash Valley kitchen.

He further alleged that he was fired in retaliation for complaining about having to work in a racially

hostile environment.

        The defendants have moved for summary judgment seeking resolution of the claims against

them on the basis that Mr. Wells failed to exhaust his available administrative remedies before

filing this action. Dkt. 24.
                                         II. Legal Standard

          The substantive law applicable to the motion for summary judgment is the Prison Litigation

Reform Act (“PLRA’”), which requires that a prisoner exhaust his available administrative

remedies before bringing a suit concerning prison conditions. 42 U.S.C. § 1997e(a); see Porter v.

Nussle, 534 U.S. 516, 524-25 (2002). “[T]he PLRA’s exhaustion requirement applies to all inmate

suits about prison life, whether they involve general circumstances or particular episodes, and

whether they allege excessive force or some other wrong.” Id. at 532 (citation omitted).

          “Proper exhaustion demands compliance with an agency’s deadlines and other critical

procedural rules because no adjudicative system can function effectively without imposing some

orderly structure on the course of its proceedings.” Woodford v. Ngo, 548 U.S. 81, 90-91 (2006)

(footnote omitted); see also Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006) (“‘To exhaust

remedies, a prisoner must file complaints and appeals in the place, and at the time, the prison’s

administrative rules require.’”) (quoting Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir.

2002)).

                                           III. Discussion

          It is undisputed that Mr. Wells did not file any grievances after July 2017 relating to the

termination of his job. In response to the motion for summary judgment, Mr. Wells now argues

that the date he alleged he was terminated was incorrect in his complaint. He alleges that the events

alleged in the complaint occurred in July 2016, not 2017. Mr. Wells further alleges that he did

exhaust his administrative remedies in July 2016. He has attached copies of grievances and an

appeal he submitted in July and August 2016, although none of those documents appear to include

responses from prison staff. See dkt. 29-1.
       The defendants have carried their burden of establishing that Mr. Wells did not exhaust

any claims that he was improperly terminated from his prison job in 2017, as alleged in the

complaint. Accordingly, their motion for summary judgment, dkt. [24], is granted.

                                     IV. Further Proceedings

       The complaint remains the operative pleading in this action. It alleges that wrongdoing

occurred in July 2017. Mr. Wells now asserts that that date is incorrect. Rather than allowing the

plaintiff to file an amended complaint, another threshold issue must be addressed. As noted above,

the action was filed on July 22, 2019, three years after the alleged incidents occurred. In Indiana,

the applicable statute of limitations period is two years. See Richards v. Mitcheff, 696 F.3d 635,

637 (7th Cir. 2012); Ind. Code § 34–11–2–4.

       If the date alleged in the complaint had been correct, at screening the Court would have

directed Mr. Wells to show cause why the action should not be dismissed as untimely. See Khan

v. United States, 808 F.3d 1169, 1172 (7th Cir. 2015) (at screening the district court may invoke

an affirmative defense, such as the statute of limitations, if it is clear from the complaint that the

defense applies.). Therefore, that is what must be directed at this time.

       Mr. Wells shall have through April 14, 2020, in which to show cause why this action

should not be dismissed as untimely filed. Failure to respond to this Entry will result in the

dismissal of the action for failure to exhaust administrative remedies, and in the alternative, as

untimely.

        IT IS SO ORDERED.


       Date:    3/13/2020
Distribution:

QUANARDEL WELLS
881139
PENDLETON - CF
PENDLETON CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

Christopher Douglas Cody
HUME SMITH GEDDES GREEN & SIMMONS
ccody@humesmith.com

Thomas Joseph Flynn
INDIANA ATTORNEY GENERAL
tom.flynn@atg.in.gov

Lauren Hardesty
HUME SMITH GEDDES GREEN & SIMMONS
lhardesty@humesmith.com
